Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendments filed 12/17/2020. Claim 2, 10, and 17 have been canceled. Claims 21-23 have been added new. Claims 1, 3, 4, 6, 9, 11, 12, 16, and 19 have been amended.  Claims 1, 3-9, 11-16, and 18-21 are presented for examination.

Allowable Subject Matter
	Claims 1, 3-9, 11-16, and 18-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of the claims in the inclusion of the limitation which is not found in the prior art references, of instructions to process data according to one or more defined conditions, wherein each instruction is associated with a respective state, the state including at least active and inactive, a value of the state to trigger inclusion of an active instruction and exclusion of an inactive instruction; compare the incoming data to one or more active instructions according to one or more associated rules; when at least one of the one or more active instructions applies to the incoming data, create a case at a first system, and route the case to a clinician according to the at least one 
While the closest prior art (Damick US Patent No. 10,410,016 B1) teaches a method and system that uses instructions for sharing a designated digital asset.
In related art Gordon et al. (US 2018/0032997 A1) teaches a system and method for determining whether to prompt an action by a platform in connection with a mobile device.
In related art Liu et al. (US 2018/0247201 A1) teaches a system and method for image-to-image translation wherein instructions for a group of threads may be active or inactive as seen in paragraph 80.
The prior arts fail to teach instructions to process data according to one or more defined conditions, wherein each instruction is associated with a respective state, the state including at least active and inactive, a value of the state to trigger inclusion of an active instruction and exclusion of an inactive instruction; compare the incoming data to one or more active instructions according to one or more associated rules; when at least one of the one or more active instructions applies to the incoming data, create a case at a first system, and route the case to a clinician according to the at least one active instruction to trigger a clinician workflow for the clinician involving the case and a device associated with the workflow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686